Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pistons supporting walls of a tire” as recited in claim 1, “closed space” between the rim and the tire as recited in claim 1, and the “curved plate” as recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 1, the following subject matter is not enabled: (i) pistons connecting with a fluid container…and supporting walls of a tire with their piston rods; (ii) sensor and control component installed within the fluid container; and (iii) a rim kept an appropriate distance away from the tire yet making a closed space between the tire and the rim. 
Claim 1 is not enabled because the claim requires undue experimentation to practice the claimed invention. The determination of undue experimentation is from a variety of factors (as set forth in In Re Wands, 858 F.2d 731, 737, 8 USPQ 2d 1400, 1404 (Fed. Cir. 1998)).
These factors include, among others, presence or absence of working examples, amount of direction and guidance on how to practice the invention, the state of the art, the breadth of the claims, and quantity of experimentation needed. The specification is lacking entirely in these areas.
There are no working examples other than that which is shown. However, even this does not appear to be a working example because the drawings seem to show the invention in schematic form only. For example, the claims recite that the rods are “supporting walls of a tire” yet Fig. 1 shows a gap 
There is no direction and guidance presented for how the sensors actually detect the tension of the tire other than by way of the pressurized fluid, nor is there anything suggested at how the rods connect to the fluid container. What kind of sensors are these? How are they powered? The sensors appear to be in the center of the container so are there wires or a battery that correspond with powering the sensor? The drawing seem to indicate that the cylinder portion of the rods are monolithic with the container, but the claim sets forth that the rods are connected to the container. How are they connected? This is particularly important due to the idea that the container appears to be a pressurized reservoir for the fluid. Is the whole container a reservoir? Or is there a duct or channel that fluidly connects the piston rods? 
The state of the art normally provides a rim that supports a tire. Therefore, the claimed matter of the rim separated from the tire, yet there being a closed space “made” by the tire between the tire and the rim is lacking in further description. How does the tire form such a space, yet be separate from the rim? The state of the art includes sensors that measure the pressure of air within the tire, but this 
The breadth of the claims does not help to convey to one of ordinary skill in the art how to make and use the invention. The totality of omitting details of the claimed invention renders undue experimentation as discussed herein. What exactly is the control component? And how does it perform its function? Is it a pump? Is it a micro-control unit? What is the interface between each of the tire, rim, and piston rods? How does each cooperate with the other? 
There is a high level of experimentation required to make and use this invention. The questions set forth above present various items for experimentation. Certainly, there are components that are known in the art, such as piston rods disposed between the rim and the hub, but this disclosure is entirely lacking in the interface between the rods and the rim and the tire and the hub. Additionally, there is no cross sectional view of anything. How does the wheel carrying component (axle) interface with the fluid container? Although it is not claimed, there are no provisions for connecting the wheel to an axle or any other structure for that matter. In order to make and use the tire, one would need to combine such to an axle or some other wheel carrying member. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 2, the following subject matter is not enabled: (i) a curved plate supporting the walls of a tire and (ii) the pistons connect with the container. The issues with (ii) were set forth above in the rejection under claim 1 since such was recited in claim 1. The specification does not disclose enough information for one of ordinary skill in the art to make and use the curved plates supporting the walls of the tire because it is not clear if the plates are on one side of the tire, is there a curved plate on both sides of the tire, is the . 

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In view of the above deficiencies, there is nothing in the specification or drawings depicting the (1) control components in any detail other than a box, (2) how the sensor senses the tire tension as a result of the pressure of the fluid (with regard to claim 4) and how the control component regulates the pressure (with regard to claim 5) there is (3) nothing conveying how the fluid is sealed or maintained within the container and the rods, or piston system as a whole, which are in constant cyclical movement. The disclosure lacks any description of (4) how the pistons connect with the fluid container and (5) how the pistons interface with the tire and rim, particularly since the pistons support the tire, yet the rim is spaced apart from the tire. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what “an appropriate distance” represents, or “suitable fluids” as recited in the claim. The metes and bounds of the claim cannot be determined due to this indefinite language. 
Claim 1 is indefinite because it is not clear what the difference is between the wheel set forth in lines 3 and 6. 
Claim 1 is indefinite because it is not clear if the body of the claim is part of the airless tire or the piston system. 
Claim 3 is indefinite because it is not clear what “suitable” means with respect to providing metes and bounds of the claim. 
Claim 3 is indefinite because “the loaded pistons” lacks antecedent basis. 
Claim 3 is indefinite because “the vehicle” lacks antecedent basis. 
Claim 3 is indefinite because it is not clear what “whole walls of the tire” represents exactly. This term is indefinitely vague. 
Claim 4 is indefinite because “the vehicle” lacks antecedent basis. 
Claim 6 is indefinite because it is not clear what “appropriate distance” means with respect to providing metes and bounds of the claim. 
Claim 6 is indefinite because it is not clear what is meant by the “piston system loses their function.” 
Claim 6 is indefinite because “the vehicle” lacks antecedent basis. 
Claim 7 is indefinite because it is not clear what is meant by “all types of reinforcing materials.” This term is indefinitely vague. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b)(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 1st paragraph set forth in this Office action. However, any broadening amendments to such, which are a likelihood due to the overwhelming non-compliance with 35 USC 112, will result in a reconsideration of the prior art. Examiner cites the following as the closest art of record: US 0866367 to Kusserow which provides a fluid container in between fluid-operated spokes. Kusserow does not provide for a sensor or control component within the container, but more importantly, the tire and rim configuration / interface is distinguishable from the instant claim as best understood. 
Claims 2-7 would be allowable, in view of the caveat provided above, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) (a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 1st paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617